Case 2:85-cv-04544-DMG-AGR Document 708 Filed 12/06/19 Page 1 of 5 Page ID #:33813



     1   PETER A. SCHEY (Cal. Bar No. 58232)
     2   CARLOS R. HOLGUÍN (Cal. Bar No. 90754)
         Center for Human Rights & Constitutional Law
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email:      crholguin@centerforhumanrights.org
     6               pschey@centerforhumanrights.org

     7
         Class Counsel for Plaintiffs
     8
         Additional Plaintiffs’ counsel on next page
     9
    10
    11
                               UNITED STATES DISTRICT COURT
    12
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
    13
    14
    15
         JENNY LISETTE FLORES, et al.,                 Case No. CV 85-4544-DMG (AGRx)
    16
                         Plaintiffs,                   NOTICE OF MOTION AND
    17                                                 MOTION FOR AWARD OF
    18         v.                                      ATTORNEYS’ FEES AND COSTS
    19   WILLIAM BARR, Attorney General, et al.,
                                                       Hearing: February 8, 2020
    20                   Defendants.                   Time: 9:30 AM
                                                       Room: 1st St. Courthouse Courtroom
    21                                                           8C
    22
    23
    24
    25
    26
    27
    28
                                                              PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                                                           CV 85-4544-DMG(AGRX)
Case 2:85-cv-04544-DMG-AGR Document 708 Filed 12/06/19 Page 2 of 5 Page ID #:33814



     1   Attorneys for Plaintiffs continued
     2
         KEVIN ASKEW
     3
         ORRICK, HERRINGTON & SUTCLIFFE LLP
     4   777 South Figueroa Street
         Los Angeles, CA 90017
     5
         (213) 629-2020
     6   Email kaskew@orrick.com
     7
     8   JENNIFER KELLEHER CLOYD
         KATHERINE H. MANNING
     9   ANNETTE KIRKHAM
    10   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    11   4 North Second Street, Suite 1300
    12   San Jose, CA 95113
         Telephone: (408) 280-2437
    13   Facsimile: (408) 288-8850
    14   Email: jenniferk@lawfoundation.org
                kate.manning@lawfoundation.org
    15          annettek@lawfoundation.org
    16
    17   Attorneys for Plaintiffs

    18
    19
         ///
    20
    21
    22
    23
    24
    25
    26
    27
                                               ii        MOTION FOR ATTORNEY’S FEES AND COSTS
    28                                        - -                    CV 85-4544-DMG(AGRX)
Case 2:85-cv-04544-DMG-AGR Document 708 Filed 12/06/19 Page 3 of 5 Page ID #:33815



     1         PLEASE TAKE NOTICE that on February 8, 2020, at 9:30 a.m. or as soon
     2
         thereafter as counsel may be heard, Plaintiffs will and do hereby move the Court for
     3
     4   an order awarding them attorneys’ fees and costs pursuant to the Equal Access to

     5   Justice Act, 28 U.S.C. § 2412(d), for fees and costs incurred in securing and
     6
         monitoring Defendants’ compliance with the Court’s order of June 27, 2017 (Dkt.
     7
     8   #363). Plaintiffs aver that (1) they are prevailing parties; (2) Defendants’ position in
     9   this litigation was not substantially justified; and (3) no special circumstances make
    10
         an award of fees unjust. This motion is based upon the annexed memorandum of
    11
    12   points and authorities, Plaintiffs’ itemized statements and other supporting exhibits
    13   filed concurrently herewith, and upon all other matters of record.
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                 PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                                                              CV 85-4544-DMG(AGRX)
Case 2:85-cv-04544-DMG-AGR Document 708 Filed 12/06/19 Page 4 of 5 Page ID #:33816



     1          This motion is made following the conference of counsel pursuant to Local
     2
         Rule 7-3 which took place on November 26, 2019.1
     3
     4   Dated: December 6, 2019.                Respectfully submitted,

     5                                           CENTER FOR HUMAN RIGHTS
     6                                           AND CONSTITUTIONAL LAW
                                                 Peter A. Schey
     7                                           Carlos R. Holguín
     8
                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
     9                                           Kevin Askew
    10
                                                 LAW FOUNDATION OF SILICON VALLEY
    11                                           LEGAL ADVOCATES FOR CHILDREN & YOUTH
    12                                           Jennifer Kelleher Cloyd
                                                 Katherine H. Manning
    13                                           Annette Kirkham
    14
    15                                           /s/Peter Schey
    16
    17
    18
    19
    20
    21
    22
    23
         1
    24     Plaintiffs are concurrently moving the Ninth Circuit for an award of EAJA fees
         and costs. Plaintiffs believe the instant fee request would be most efficiently
    25   resolved via mediation under the supervision of the Ninth Circuit’s Mediation
    26   Office. Should mediation prove unavailable or unsuccessful, this Court’s greater
         familiarity with the issues herein would likely place it in a better position to decide
    27   a contested EAJA motion. In the event, Plaintiffs will voluntarily withdraw their
    28   Ninth Circuit fee application.

                                                                  PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                                                               CV 85-4544-DMG(AGRX)
Case 2:85-cv-04544-DMG-AGR Document 708 Filed 12/06/19 Page 5 of 5 Page ID #:33817



     1                               CERTIFICATE OF SERVICE
     2
     3            I, Peter Schey, declare and say as follows:
     4            I am over the age of eighteen years of age and am not a party to this action. I
     5   am employed in the County of Los Angeles, State of California. My business
     6   address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7   state.
     8            On December 6, 2019 I electronically filed the following document(s):
     9
    10   NOTICE OF MOTION AND MOTION FOR AWARD OF ATTORNEYS’ FEES
    11   AND COSTS
    12   with the United States District Court, Central District of California by using the
    13   CM/ECF system. Participants in the case who are registered CM/ECF users will be
    14   served by the CM/ECF system.
    15
                                                                      /s/Peter Schey
    16                                                          Attorney for Plaintiffs
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                  PLAINTIFFS’ MOTION FOR FEES AND COSTS
         4126-5495-2478.1                             i                        CV 85-4544-DMG(AGRX)
